         Case 1:19-cv-09353-PGG Document 29 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BEVERLY WILMORE, for and on behalf of
herself and other persons similarly situated,

                            Plaintiff,

          -   against   -
                                                                         ORDER

CHARTER COMMUNICATIONS, LLC and                                    19 Civ. 9353 (PGG)
SPECTRUM REACH, LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:
               It is hereby ORDERED that the parties will conduct jurisdictional discovery, as

well as discovery concerning Defendants’ argument that Plaintiff’s claims are subject to

mandatory arbitration, over the next thirty days. On October 6, 2020 – one week after the

conclusion of jurisdictional discovery – the parties will submit letters setting forth what this

limited discovery revealed. The conference scheduled for August 27, 2020 is adjourned sine die.

Dated: New York, New York
       August 25, 2020
